   Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 1 of 18 Page ID #:722



               REOPENING SAFER AT WORK AND IN THE COMMUNITY
                          FOR CONTROL OF COVID-19
                  MOVING THE COUNTY OF LOS ANGELES INTO
                     STAGE 3 OF CALIFORNIA'S PANDEMIC
                            RESILIENCE ROADMAP
                     Revised Order Issued: September 4, 2020

Recent Update
9/4/2020 Updated data as of 9/3/2020 and revision dates on                       -A-
last page.
9/2/2020 Updated to do the following:
       Align with state policy for the provision of school-based targeted, specialized support for a sub-set
       of students at schools that are otherwise closed for in-person instruction.
       Clarify use of small group cohorting for providing specialized services to students and supervised
       care for all children at schools.
       Allow barbershops and hair salons to reopen indoor operations with required modifications.

                  Please read this Order carefully. Violation of or failure to comply
                with this Order is a crime punishable by fine, imprisonment, or both.
        (California Health and Safety Code §120295; Los Angeles County Code § 11.02.080.)
      SUMMARY OF THE ORDER: This Revised County of Los Angeles Health Officer Order
      (Order) supersedes all prior Safer At Home orders (Prior Orders) issued by the County of
      Los Angeles Health Officer (Health Officer). This Order is issued to comply with State
      Executive Orders N-33-20 and N-60-20 issued by Governor Gavin Newsom, and the
      accompanying orders of the State Public Health Officer issued on March 19, May 7, July
      13, July 17, 2020, and August 28, 2020.


      as much as practicable, to limit close contact with others outside their household in both
      indoor and outdoor spaces. All persons who can telework or work from home should
      continue to do so as much as possible during this pandemic. Further, gatherings of people
      who are not part of a single household or living unit are prohibited within the County of Los
      Angeles Public Health Jurisdiction, except for the limited purposes expressly permitted by
      this Order. This Order allows persons to engage in all permitted activities, as defined by the
      Order, but requires that persons practice Social (Physical) Distancing, at all times while out
      in public and wear a cloth face covering over both the nose and mouth when in or likely to
      be in contact with others, to lower the risks of person-to-person contact for themselves and
      others.
      This Order is issued to align the County of Los Angeles (County) with State Executive
      Orders and State Health Officer Orders. This Order will be revised in the future to reflect
      the State Executive Orders and State Public Health Officer Orders and guidance that
      progressively designate sectors, businesses, establishments, or activities that may reopen
      with certain modifications, based on health and safety needs and at a pace designed to
      protect health and safety, and that may also progressively close specific activities and
      business sectors based on increases in daily reported COVID-19 cases, hospitalizations,
      and the testing positivity rates. Should local COVID-19 conditions warrant, the Health



                                                                                  EXHIBIT "11"- 4
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 2 of 18 Page ID #:723



  Officer may, after consultation with the Board of Supervisors, issue Orders that are more
  restrictive than those of the State Public Health Officer. Changes from the previous Order
  are highlighted.
  This Order is effective within the County of Los Angeles Public Health Jurisdiction, defined
  as all cities and unincorporated areas within the County of Los Angeles, with the exception
  of the cities of Long Beach and Pasadena that must follow their respective City Health
  Officer orders and guidance. This Order is effective immediately and will continue until
  further notice.

               UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND
               SAFETY CODE SECTIONS 101040, 101085, AND 120175,
             THE COUNTY OF LOS ANGELES HEALTH OFFICER ORDERS:

  1. This Order supersedes the Health Officer's Prior Orders. In order to immediately
     address the serious recent regression of COVID-19 Indicators within the County of
     Los Angeles, which show troubling and substantial increases in new daily reported
     COVID-19 cases, hospitalizations, and the testing positivity rate, this Order requires
     the immediate temporary closure of specific activities and business sectors. This
     Order aligns the County with both the Governor's July 13, 2020, announcement
     requiring the closure of specific activities and business sectors and the State's August
     28, 2020 issuance of a Blue Print for a Safer Economy, which describes a tiered
     approach to relaxing and tightening restrictions on activities based upon specified
     criteria and as permitted by this Order based on County health conditions and
     circumstances. The Health Officer will continue to assess the phased reopening
     allowed by the State Public Health Officer and this Order on an ongoing basis and
     determine, after consultation with the Board of Supervisors, whether this Order needs
     to be modified if the public health risk associated with COVID-19 increases in the
     future.

  2. This                       continue to ensure that County residents remain in their
     residences as much as practicable, to limit close contact with others outside their
     household in both indoor and outdoor spaces. All persons who can telework or work
     from home should continue to do so as much as possible during this pandemic.
     Sustained Social (Physical) Distancing and infection control measures will continue
     slowing the spread of COVID-19 and diminishing its impact on the delivery of critical
     healthcare services. All provisions of this Order must be interpreted to effectuate that
     intent. Failure to comply with any of the O
     threat and menace to public health, and a public nuisance, and is punishable by fine,
     imprisonment or both.

  3. All persons living within the County of Los Angeles Public Health Jurisdiction should
     remain in their residences whenever practicable.
      a) Nothing in this Order prohibits members of a single household or living unit from
          engaging in permitted activities together. But gatherings of people who are not
          part of a single household or living unit are prohibited within the County of Los
          Angeles Public Health Jurisdiction, except for the limited purposes expressly
          permitted by this Order.



                                                                             EXHIBIT "11"- 5
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 3 of 18 Page ID #:724



        b) People leaving their residences must strictly comply with the Social (Physical)
           Distancing requirements stated in this Order and specified in guidance or
           protocols established by the County Department of Public Health. This Order,
           beginning June 19, 2020, requires all persons wear a cloth face covering over
           both the nose and mouth whenever they leave their place of residence and are or
           can be in contact with or walking near or past others who are non-household
           members in both public and private places, whether indoors or outdoors. This
           includes wearing a cloth face covering when patronizing a business. Wearing a
           cloth face covering reduces the risk of transmission to others from people who do
           not have symptoms and do not know they are infected. The use of face coverings

        c) Persons and businesses within the County of Los Angeles Public Health
           Jurisdiction are required to follow the COVID-19 infection control protocols and
           guidance provided by the County Department of Public Health. In instances
           where the County has not provided a specific guidance or protocol, specific
           guidance or protocols established by the State Public Health Officer shall control.
                      i. In the event that an owner, manager, or operator of any business knows
                         of three (3) or more cases of COVID-19 among their employees within
                         a span of 14 days the employer must report this outbreak to the
                         Department of Public Health at (888) 397-3993 or (213) 240-7821.
                     ii. In the event that an owner, manager, or operator of any business is
                         informed that one or more employees of the business has tested positive
                         for, or has symptoms consistent with COVID-19 (case), the employer
                         must have a protocol to require the case(s) to isolate themselves at
                         home and require the immediate self-quarantine of all employees that
                         had a workplace exposure to the case(s).
        d)                                                                 1
                                                          and the United States District Court
                                                                    ,2
                                                     jurisdictions within the County of Los
             Angeles Public Health Jurisdiction are expected to comply with the provision of
             hotel and motel rooms for vulnerable people experiencing homelessness through
             Project Roomkey, which slows the spread of COVID-19 and retains capacity of
             the healthcare system.

  4. All people residing within the County of Los Angeles Public Health Jurisdiction who
     are age 65 or older and all people of any age who have active or unstable pre-existing
     health conditions, should remain in their residences as much as possible during the
     pandemic. People in these categories should leave their residences only when
     necessary to seek medical care, exercise or obtain food or other necessities. The
     Health Officer strongly recommends that all employers offer telework or other
     accommodations to persons who are age 65 or older and all people of any age who
     have an active or unstable pre-existing health conditions.


  1
    Office of Governor Gavin Newsom, Action re: Project Roomkey, 4/3/2020, https://www.gov.ca.gov/2020/04/03/at-newly-converted-
  motel-governor-newsom-launches-project-roomkey-a-first-in-the-nation-initiative-to-secure-hotel-motel-rooms-to-protect-homeless-
  individuals-from-covid-19/; 2020-                                                                   -79
  2
    Order re: Preliminary Injunction (Case No. LA CV 20-02291-DOC-KES), LA Alliance for Human Rights et al v. City of Los Angeles
  et al, States District Court Central District of California, 5/15/2020.




                                                                                                         EXHIBIT "11"- 6
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 4 of 18 Page ID #:725



  5. All government agencies working in the course and scope of their public service
     employment are Essential Government Functions.
      a) All government employees are essential, including but not limited to, health care
         providers and emergency responders including employees who serve in the
         following areas: law enforcement; emergency services and management; first
         responders; fire; search and rescue; juvenile detention; corrections; healthcare
         services and operations; public health; laboratory or medical testing; mental
         health; community health; public works; executive management employees
         serving in these fields; all employees assigned to serve in or support the foregoing
         fields; and all employees whose services are otherwise needed to assist in a
         declared emergency.
      b) While all government employees are essential, the employees identified here, and
         others called to serve in their Disaster Service Worker capacity, must be available
         to serve the public or assist in response or continuity of operations efforts during
         this health crisis to the maximum extent allowed under the law.
      c) This Order does not, in any way, restrict (a) first responder access to the site(s)
         named in this Order during an emergency or (b) local, state or federal officers,
         investigators, or medical or law enforcement personnel from carrying out their
         lawful duties at the site(s) named in this Order.
         All persons who perform Essential Governmental Functions are categorically
         exempt from this Order while performing such governmental functions or services.
         Each governmental entity shall identify and designate appropriate employees,
         volunteers, or contractors to continue providing and carrying out any Essential
         Governmental Functions. All Essential Governmental Functions should be
         performed in compliance with Social (Physical) Distancing Protocol, to the extent
         possible.

  6. This Order does not supersede any stricter limitation imposed by a local public entity
     within the County of Los Angeles Public Health Jurisdiction.

  7. The Health Officer orders the closure of the following types of higher-risk businesses,
     recreational sites, commercial properties, and activities, where more frequent and
     prolonged person-to-person contacts are likely to occur:
      a) Lounges and nightclubs;
      b) Bars, breweries, tasting rooms, craft distilleries, and wineries that possess a valid
         low risk restaurant public health permit issued by the County of Los Angeles.
      c) Brewpubs, craft distilleries and breweries and wineries, with premises set aside
         for beer and/or wine tasting, that are exempt from the definition of a food facility
         by California Health and Safety Code Section 113789(c)(5), and do not hold a
         health permit for preparing and serving food on site.
      d) Public entertainment venues: movie theaters, live performance theaters, concert
         venues, theme parks, and festivals;
      e) Family entertainment centers such as bowling alleys, arcades, miniature golf, and
         batting cages;



                                                                           EXHIBIT "11"- 7
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 5 of 18 Page ID #:726



      f) All restaurants, but only for indoor, in-person onsite dining until further notice;
      g) Cardrooms, satellite wagering facilities, and racetrack onsite wagering facilities
         until further notice;
      h) Indoor and outdoor playgrounds for children, except those located within a school
         or childcare center;
      i) Indoor portions and exhibits of museums, zoos and aquariums are closed to the
         public until further notice;
      j) Hot tubs, steam rooms and saunas not located on a residential property;
      k) All events and gatherings, unless specifically allowed by this Order.

  8. All Essential Businesses, unless specific modifications are required by this Order, may
     remain open to the public and conduct normal business operations, provided that they
     implement and maintain the Social (Physical) Distancing Protocol defined in
     Paragraph 20 and attached to this Order as Appendix A.
     owner, manager, or operator must prepare and post a Social (Physical) Distancing
     Protocol for each facility or office located within the County of Los Angeles Public
     Health Jurisdiction and must ensure that the Essential Business meets all other
     requirements of the Social (Physical) Distancing Protocol.

  9. Lower-Risk Businesses are businesses that are not specified in Paragraph 7 of this
     Order, and not defined as an Essential Business in Paragraph 18 of this Order.
     There are five categories of Lower-Risk Businesses that may reopen under this Order:
     (1) retailers       -                        , (2) manufacturing and logistics sector
     businesses that supply Lower-Risk Retail Businesses, (3) Non-Essential office-based
     businesses (although telework is strongly encouraged), (4) Indoor Malls and Shopping
     Centers, and (5) hair salons and barbershops. These five categories of Lower-Risk
     Businesses may reopen subject to the following conditions:
        a) For any Lower-Risk Retail Business that sells goods and services, the owner,
           manager, or operator must, for each facility located within the County of Los
           Angeles Public Health Jurisdiction, prior to reopening, prepare, implement and
           post the Reopening Protocols for Retail Establishments: Opening for In Person
           Shopping, attached to this Order as Appendix B.
        b) For any non-retail Lower-Risk Business, that is a manufacturing and logistics
           sector business that supplies Lower-Risk Retail Businesses, the owner,
           manager, or operator must, prior to reopening, prepare, implement and post
           the required Los Angeles County Department of Public Health Reopening
           Protocol, applicable to the business type or location, attached to this Order as
           Appendix C.
        c) For any Non-Essential office-based business, all indoor portions and
           operations must cease in-person operations until further notice. Non-essential
           office-based businesses whose operations require employees to work from an
           office worksite, and that this Order does not identify as an Essential Business,
           Healthcare Operation, or Essential Infrastructure, may operate via telework and
           for Minimum Basic Operations only. Essential Businesses, Healthcare
           Operations, or Essential Infrastructure whose operations require that


                                                                             EXHIBIT "11"- 8
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 6 of 18 Page ID #:727



            employees operate from an office worksite, must require employees to telework
            to the extent feasible and any in-person operations must be in accordance with
            the required Los Angeles County Department of Public Health Reopening
            Protocol Office-Based Worksites, attached to this Order as Appendix D.
        d) For Indoor Malls and Shopping Centers, defined as: A building with (7) or more
           sales or retail establishments with adjoining indoor space, all indoor portions
           and operations remain closed to the public until further notice. Businesses
           located entirely within the interior of an Indoor Mall or Shopping Center that are
           not temporarily closed pursuant to Paragraph 7 of this Order, may offer goods
           and services via outdoor curb-side pick-up. Businesses or activities that are
           part of an Indoor Mall or Shopping Center and that are not closed pursuant to
           Paragraph 7 of this Order, but that are accessible by the public from the exterior
           of the Indoor Mall or Shopping Center may remain open to the public. The
           owner or operator of the Indoor Mall or Shopping Center must, prior to
           reopening, prepare, implement and post the required Los Angeles County
           Department of Public Health Protocols for Shopping Center Operators,
           attached to this Order as Appendix E.
        e) Hair salons and barbershops. On September 2, 2020, hair salons and
           barbershops may reopen for indoor operations at 25% of the salon or shop's
           maximum occupancy and with required modifications. As permitted by the
           State, operators are encouraged to continue providing as many services as
           possible outdoors. The owner, manager, or operator must, prior to reopening
           for indoor operations, prepare, implement and post the Reopening Protocols
           for Hair Salons and Barbershops, attached to this Order as Appendix H.

 9.5.
  10. The State Public Health Officer has provided guidance for certain sectors, businesses
      and activities in Stage 3 of the California Pandemic Resilience Roadmap to
      conditionally reopen with workplace and operational modifications. The Health Officer,
      after considering local epidemiological data and after consultation with the Board of
      Supervisors, approves the reopening of the following specific sectors, businesses and
      activities subject to the following conditions:
        a) Music, film and television production. Operations for music, film and television
           production may resume on June 12, 2020. The owner, manager, or operator
           of music, film and television production must, prior to reopening, prepare,
           implement and post the required Los Angeles County Department of Public
           Health Reopening Protocol for Music, Film and Television Production, attached
           to this Order as Appendix J, as well as abide by applicable industry-generated
           protocols.
        b) Day camps. Day camps may reopen on June 12, 2020. Day camp owners
           and operators must implement and post the required Los Angeles County
           Department of Public Health Reopening Protocol for Day Camps, attached to
           this Order as Appendix K.
        c) Fitness facilities. Fitness facilities, including private gymnasiums, may be open
           for outdoor operations only. The indoor portions of Fitness facilities are closed
           to the public until further notice. The owner, manager, or operator of fitness
           facilities must, prior to reopening, prepare, implement and post the required


                                                                          EXHIBIT "11"- 9
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 7 of 18 Page ID #:728



          Los Angeles County Department of Public Health Reopening Protocol for Gyms
          and Fitness Establishments, attached to this Order as Appendix L.
       d) Outdoor portions of museums, galleries, botanical gardens, and outdoor
          facilities at zoos, aquariums, and other similar exhibition spaces (collectively,
          "Museums") may remain open to the public. The indoor portions of Museums
          are closed to the public until further notice. The owner, manager, or operator
          of Museums and exhibition spaces must, prior to reopening, prepare,
          implement and post the required Los Angeles County Department of Public
          Health Reopening Protocol for Museums, Galleries, Zoos, and Aquariums,
          attached to this Order as Appendix M.
       e) Professional sports without audiences. Professional sports teams and
          franchises may restart operations and competitions without audiences on June
          12, 2020. The owner, manager, or operator of professional sports teams and
          franchises must, prior to reopening, prepare, implement and post the required
          Los Angeles County Department of Public Health Protocol for Professional
          Sports Leagues and Facilities Opening for Training Sessions and Spectator-
          Free Events, attached to this Order as Appendix N, as well as abide by
          applicable industry-generate protocols.
       f) Campgrounds, RV Parks and associated outdoor activities. Campgrounds and
          recreational vehicle parks may reopen on June 12, 2020. The owner, manager,
          or operator of campgrounds and RV Parks must, prior to reopening, prepare,
          implement and post the required Los Angeles County Department of Public
          Health Reopening Protocol for Campgrounds, RV parks and Cabin Rental
          Units, attached to this Order as Appendix O.
       g) Schools (K-12) and School Districts. The County Public Health Officer requires
          all public and private schools (K-12) and school districts within the County of
          Los Angeles to conduct distance learning only. Beginning September 14, 2020,
          K-12 schools may offer in-school services for a small, stable cohort of students
          with Individualized Education Programs (IEPs) or English Learners (ELs)
          needing assessments and/or specialized in-school services, with priority given
          to students with disabilities. Other prioritized groups for in person support and
          services include English learners, students not participating in distance
          learning, students at risk of abuse or neglect, foster youth, and students
          experiencing homelessness. Permissible in-person specialized services that
          require cohorting of students, must limit the maximum stable cohort size to
          twelve (12) students and two (2) staff (not including aides assigned to children
          with special needs), and adhere to all provisions for safe opening of schools,
          as outlined in Appendix T1: Reopening Protocols for K-12 Schools. Schools
          must limit the number of students with IEPs and ELs, and other prioritized
          students allowed at any one time on campus for essential assessments and/or
          specialized in-school services to 10% or less of the total student body. Schools
          (K-12) and School Districts that are permitted to reopen for prioritized individual
          and cohorted students must follow the Reopening Protocols for K-12 Schools
          and the Protocol for COVID-19 Exposure Management Plan in K-12 Schools,
          attached to this Order as Appendices T1 & T2.




                                                                         EXHIBIT "11"- 10
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 8 of 18 Page ID #:729



        h) Personal Care Establishments. These establishments include nail salons,
           esthetician, skin care, and cosmetology services; electrology, body art
           professionals, tattoo parlors, and piercing shops; and massage therapy (in non-
           healthcare settings). With the exception of electrology, tattoo parlors, and
           piercing shops, which must remain closed, these establishments may be open
           for outdoor operations only. The indoor portions of personal care
           establishments are closed to the public until further notice. The owner,
           manager or operator of a personal care establishment must, prior to reopening,
           prepare, implement and post the required Los Angeles County Department of
           Public Health Reopening Protocol for Personal Care Establishments, attached
           to this Order as Appendix R.
        i) Institutes of Higher Education. Colleges and universities in Los Angeles County
           will not be able to resume all in-person academic instruction, at this time.
           Institutions may continue to offer in person training and instruction for essential
           workforce for required activities that cannot be accomplished through virtual
           learning. All other academic instruction must continue to be done via distance-
           learning as specified in the County's Protocols for Institutes of Higher Education
           attached to this Order as Appendix U. Faculty and other staff may come to
           campus for the purpose of providing distance learning, and other activities
           related to the purposes above, as well as maintaining minimum basic
           operations. The institution must comply with all relevant portions of the County's
           Protocols for Institutes of Higher Education to maximize safety for all
           employees, also noted in Appendix U.

  REASONS FOR THE ORDER

  10. This Order is based upon the following determinations: evidence of continued
      community transmission of COVID-19 within the County; continued uncertainty
      regarding the degree of undetected asymptomatic transmission; scientific evidence and
      best practices regarding the most effective approaches to slow the transmission of
      communicable diseases generally and COVID-19 specifically; evidence that a
      significant portion of the County population is at risk for serious health complications,
      including hospitalizations and death from COVID-19, due to age or pre-existing health
      conditions; and further evidence that other County residents, including younger and
      otherwise healthy people, are also at risk for serious negative health outcomes and for
      transmitting the virus to others.
      avoidable risk of serious illness and death resulting from the spread of COVID-19.
  11. Existing community transmission of COVID-19 in Los Angeles County continues to
      present                                                                 There is still no
      vaccine available yet to protect against COVID-19, and no treatment for it.
      As of September 3, 2020, there have been at least 244,999 cases of COVID-19 and
      5,932 deaths reported in Los Angeles County. There remains a strong likelihood of a
      significant and increasing number of cases of community transmission. Making the
      community transmission problem worse, some individuals who contract the virus
      causing COVID-19 have no symptoms or have only mild symptoms, and so are
      unaware that they carry the virus and are transmitting it to others. Further, evidence
      shows that the virus can, at times, survive for several hours on surfaces and can be


                                                                          EXHIBIT "11"- 11
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 9 of 18 Page ID #:730



     indirectly transmitted between individuals. Because even people without symptoms
     can transmit the virus, and because evidence shows the infection is easily spread,
     preventing, limiting, and placing conditions on various types of gatherings and other
     direct and indirect interpersonal interactions have been proven to reduce the risk of
     transmitting the virus.

  12. Evidence suggests that until recently the restrictions and requirements imposed by
      Prior Orders slowed the rate of increase in community transmission and
      hospitalizations by limiting interactions among people, consistent with the efficacy of
      similar measures in other parts of the country and world. Unfortunately, the daily
      number of new cases is still high, and COVID-19 remains widespread in Los Angeles
      County. Moreover, because there is not yet a vaccine or ample therapeutic drugs, the
      public health emergency and attendant risks to the public's health by COVID-19 still
      predominate.

  13. In line with the State Public Health Officer, the Health Officer is monitoring several key
      indicators (COVID-19 Indicators) within the County. Activities and business operations
      that are permitted must be conducted in accordance with the required Social
      (Physical) Distancing, reopening protocols, and other infection control protocols
      ordered by the Health Officer.

  14. The Health Officer will continue monitoring COVID-19 Indicators to assess the impact
      of easing restrictions and re-opening sectors. Those Indicators include, but are not
      limited to:
      a. The number of new cases, hospitalizations and deaths and the testing positivity
         rate.
      b. The capacity of hospitals and the healthcare system in the County, including acute
         care beds, Intensive Care Unit beds, and ventilators to provide care for existing
         COVID-19 patients and other patients, and capacity to surge with an increase of
         COVID-19 cases.
      c. The supply of personal protective equipment (PPE) available for hospital staff,
         nursing home staff and other healthcare providers and personnel who need PPE
         to safely respond to and treat COVID-19 patients and other patients.
      d. The ability and capacity to quickly and accurately test persons to determine
         whether individuals are COVID-19 positive, especially those in vulnerable
         populations or high-risk settings or occupations, and to identify and assess
         outbreaks.
      e. The ability to conduct case investigation and contact tracing for the volume of
         future cases and associated contacts, isolating confirmed cases and quarantining
         persons who have had contact with confirmed cases.




                                                                           EXHIBIT "11"- 12
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 10 of 18 Page ID #:731



  DEFINITIONS AND EXEMPTIONS

  15. The following activities are permitted under this Order:
      a. Engaging in activities or performing tasks important to the health and safety of
         family or household members (including pets), such as, visiting a health or
         veterinary care professional, obtaining medical supplies or medication, visiting a
         physician or child's pediatrician for routine care, such as, well-child visits and
         vaccinations;
      b. Obtaining necessary services and supplies for family or household members, or
         delivering the same, such as, obtaining grocery items or necessary supplies from

      c. Performing work for or accessing businesses that are open, or to carry out
         Minimum Basic Operations for businesses that are closed or operating remotely.
      d. Obtaining or accessing services from Essential Governmental Functions, such as,
         accessing court, social and administrative services, or complying with an order of
         law enforcement or court;
      e. Caring for minors, the elderly, dependents, persons with disabilities, or other
         vulnerable persons;
      f. Obtaining in-person behavioral health or substance use disorder support in
         therapeutic small group meetings, such as Alcoholics Anonymous or Narcotics
         Anonymous, provided that the gathering is limited to 10 people or fewer and Social
         (Physical) Distancing is practiced.
      g. Obtaining in-person faith-based counselling services where the service cannot
         reasonably be practiced remotely, provided that the gathering is limited to 10
         people or fewer and Social (Physical) Distancing is practiced.
      h. Attending in-person faith-based services, provided that the faith-based service is
         held outdoors. There is no maximum attendance for faith-based services that
         are held outdoors, provided that the attendees have enough space to observe
         strict Social (Physical) Distancing, including a minimum of six feet between
         attendees from different households, and are wearing cloth face coverings.
         Faith-based organizations holding in-person outdoor services, must follow the
         Department of Public Health Places of Worship Protocols, attached to this Order
         as Appendix F.
      i.   Engaging in outdoor recreation activity, in compliance with Social (Physical)
           Distancing requirements and wearing a face covering, subject to the following
           limitations:
             i. Outdoor recreation activity at parks, trails, piers, and beaches, and other
                open spaces must comply with any access or use restrictions separately
                established by the Health Officer, government, or other entity that manages
                the area to reduce crowding and the risk of COVID-19 transmission.
            ii. Use of shared outdoor facilities for recreational activities, including but not
                limited to golf courses, tennis and pickleball courts, shooting and archery
                ranges, equestrian centers, model airplane areas, community gardens, and



                                                                           EXHIBIT "11"- 13
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 11 of 18 Page ID #:732



                bike parks, must comply with any access or use restrictions separately
                established by the Health Officer, government, or other entity that manages
                the area to reduce crowding and the risk of COVID-19 transmission.
            iii. Local public entities may elect to temporarily close certain streets or areas
                 to automobile traffic, to allow for increased space for persons to engage in
                 recreational activity permitted by and in compliance with Social (Physical)
                 Distancing requirements specified in this Order.
            iv. Swimming pools and splash pads in any non-residential setting may reopen
                on June 12, 2020, with the owner, manager, or operator of the swimming
                pool or splash pad implementing and posting the required Los Angeles
                County Department of Public Health Protocol for Swimming Pools. All hot
                tubs, saunas, and steam rooms located on non-residential property remain
                closed.
            v. For-hire fishing, guided fishing, or small-group chartered boat trips may
               resume operating on June 12, 2020, with the owner, manager, or operator
               of the charter business implementing the required Los Angeles County
               Department of Public Health Protocol for Chartered Boats.
      j.   Participating in a Vehicle-Based Parade. The host of the Vehicle-Based Parade
           must comply with all local ordinances, traffic control requirements, and state and
           local laws. Further, the host of Vehicle-Based Parades must comply with the Los
           Angeles County Department of Public Health Vehicle-Based Parade Protocol,
           attached to this Order as Appendix G.
      k. Participating in an in-person protest as long as the protest is held outdoors.
         Outdoor protests are permitted without a limit on attendees. Persons participating
         in a protest must wear a cloth face covering and maintain physical distancing of
         six (6) feet between persons or groups of persons from different households at all
         times, as well as observe the Department of Public Health Protocol for Public
         Demonstrations.

  16. Individuals may work for, train for, volunteer at, or obtain services at Healthcare
      Operations: hospitals, clinics, laboratories, dentists, optometrists, pharmacies,
      physical therapists, rehabilitation and physical wellness programs, chiropractors,
      pharmaceutical and biotechnology companies, other licensed healthcare facilities,
      healthcare suppliers, home healthcare service providers, mental or behavioral health
      providers, alcohol and drug treatment providers, cannabis dispensaries with a
      medicinal cannabis license and all other required state and local licenses, medical or
      scientific research companies, or any related and/or ancillary healthcare services,
      manufacturers, distributors and servicers of medical devices, diagnostics, and
      equipment, veterinary care, and other animal healthcare. This exemption shall be
      construed to avoid any impact to the delivery of healthcare, broadly defined.




                                                                          EXHIBIT "11"- 14
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 12 of 18 Page ID #:733



  17. Individuals may provide any service, train for, or perform any work necessary to the
      operation and maintenance of Essential Infrastructure, which is defined as, public
      health operations, public works construction, airport operations, port operations, food
      supply, water, sewer, gas, electrical, oil extraction and refining, roads and highways,
      public transportation, solid waste collection, removal and processing, flood control and
      watershed protection, cemeteries, mortuaries, crematoriums, and internet and
      telecommunications systems (including the provision of essential global, national,
      local infrastructure for computing services, business infrastructure, communications,
      and web-based services), and manufacturing and distribution companies deemed
      essential as part of the Essential Infrastructure supply chain, provided that they carry
      out those services or that work. In providing these services, training for, or performing
      this work, individuals must comply with Social (Physical) Distancing requirements to
      the extent practicable.

  18. For purposes of this Order, Essential Businesses are:
      a.
           supermarkets, food banks, convenience stores, warehouse stores, and other
           establishments engaged in the retail sale of canned food, dry goods, fresh fruit
           and vegetables, pet supply, water, fresh meats, fish, and poultry, and any other
           household consumer products (such as cleaning or personal care products). This
           includes stores that sell groceries and other non-grocery products, such as
           products necessary to maintaining the safety, sanitation, and essential operation
           of residences. This does not include businesses that sell only prepackaged non-
           potentially hazardous food which is incidental to the primary retail business;
      b. Food processors, confectioners, food packagers, food testing labs that are not
         open to the public, and food cultivation, including farming, livestock, and fishing;
      c. Organizations and businesses that provide food, shelter, social services, and
         other necessities of life for economically disadvantaged or otherwise needy
         individuals (including gang prevention and intervention, domestic violence, and
         homeless service agencies);
      d. Newspapers, television news, radio, magazine, podcast and journalism activities,
         including taped, digitally recorded or online-streamed content of any sort that is
         produced by one or more members of a single household, withi
         residence and without the physical presence of any non-member of the
         household.
      e. Gas stations, auto-supply, mobile auto repair operations, auto repair shops
         (including, without limitation, auto repair shops adjacent to or otherwise in
         connection with a retail or used auto dealership), and bicycle repair shops and
         related facilities;
      f. Banks, credit unions, financial institutions and insurance companies;
      g. Hardware stores, nurseries; building supply stores;




                                                                           EXHIBIT "11"- 15
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 13 of 18 Page ID #:734



      h. Plumbers, electricians, exterminators, custodial/janitorial workers, handyman
         services, funeral homes and morticians, moving services, HVAC installers,
         carpenters, vegetation services, tree maintenance, landscapers, gardeners,
         property managers, private security personnel and other service providers who
         provide services to maintain the safety, sanitation, and essential operation to
         properties and other Essential Businesses;
      i.   Businesses providing mailing and shipping services, including post office boxes;
      j.   Educational institutions (including public and private K-12 schools, colleges, and
           universities);
      k. Laundromats, dry cleaners, and laundry service providers;
      l.   Restaurants and other food facilities that prepare and serve food, but only for
           delivery, drive thru, carry out, and outdoor onsite table dining. Indoor dining is not
           permitted. Restaurants with a moderate risk or high risk restaurant permit issued
           by the County of Los Angeles Department of Public Health and other food facilities
           that provide in-person outdoor dining must follow the revised Department of Public
           Health Protocols for Restaurants, attached to this Order as Appendix I.
           Cafeterias, commissaries, and restaurants located within hospitals, nursing
           homes, or other licensed health care facilities may provide dine-in service, as long
           as Social (Physical) Distancing is practiced;
      m. Businesses that supply office or computer products needed by people who work
         from home;
      n. Businesses that supply other Essential Businesses with the support or supplies
         necessary to operate;
      o. Non-manufacturing, transportation or distribution businesses that ship, truck,
         transport, or provide logistical support to deliver groceries, food, goods or services
         directly to residences, Essential Businesses, Healthcare Operations, and
         Essential Infrastructure. This exemption shall not be used as a basis for engaging
         in sales to the general public from retail storefronts;
      p. Airlines, taxis, ride sharing services and other private transportation providers
         providing transportation services necessary for activities of daily living and other
         purposes expressly authorized in this Order;
      q. Businesses that manufacture parts and provide necessary service for Essential
         Infrastructure;
      r. Home-based care for seniors, adults, disabled persons, or children;
      s. Residential facilities and shelters for homeless residents, disabled persons,
         seniors, adults, children and animals;
      t. Professional services, such as legal, payroll or accounting services, when
         necessary to assist in compliance with legally mandated activities, and the
         permitting, inspection, construction, transfer and recording of ownership of
         housing, including residential and commercial real estate and anything incidental
         thereto, provided that appointments and other residential viewings must only
         occur virtually or, if a virtual viewing is not feasible, by appointment with no more
         than two visitors at a time residing within the same household or living unit and



                                                                            EXHIBIT "11"- 16
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 14 of 18 Page ID #:735



         one individual showing the unit (except that in-person visits are not allowed when
         the occupant is still residing in the residence);
      u. Childcare facilities. All childcare facilities, including those operating at schools,
         must operate under the LAC DPH Childcare Guidance and the following
         conditions: (1) Childcare must be carried out in stable cohorted groups of 12 or
                                              welve (12) or fewer children are in the same
         group each day); (2) Children shall not change from one group to another;
         (3) If more than one group of children is cared for at one facility, each group shall
         be in a separate room. Groups shall not mix with each other; (4) Childcare
         providers shall remain solely with one group of children;
      v. Hotels, motels, shared rental units and similar facilities. Beginning June 12, 2020,
         these may reopen for tourism and individual travel, in adherence with the required
         Los Angeles County Department of Public Health Reopening Protocol for Hotels,
         Lodging and Short-Term Rentals, attached to this Order as Appendix P;
      w. Construction, which includes the operation, inspection, and maintenance of
         construction sites and construction projects for construction of commercial, office
         and institutional buildings, residential and housing construction; and
      x. Manufacturers and retailers of fabric or cloth that is made into personal protective
         equipment, such as, face coverings.

  19. For purposes of this Order, "Social (Physical) Distancing" means: (1) Maintaining at
      least six (6) feet of physical distance from individuals who are not members of the
      same household; (2) Frequently washing hands with soap and water for at least 20
      seconds, or using hand sanitizer that contains at least 60% alcohol; (3) Wearing a
      cloth face covering when whenever an individual leaves their home or place of
      residence, and when an individual is or can be in contact with or walking by or past
      others who are non-household members in both public and private places, whether
      indoors or outdoors. Wearing a cloth face covering over both the nose and mouth
      reduces the risk of transmission to others from people who do not have symptoms
      and do not know they are infected; and (4) Avoiding all physical interaction outside the
      household when sick with a fever or cough, except for necessary medical care.

  20. For purposes of this Order, the "Social (Physical) Distancing Protocol" that must be
      implemented and posted must demonstrate how the following infection control
      measures are being implemented and achieved, as applicable:
      a. Limiting the number of people who may enter into the facility at any one time to
         ensure that people in the facility can easily maintain a minimum six (6) foot
         physical distance from others, at all times, except as required to complete a
         business activity or transaction. Members of a single household or living unit may
         stand or move together but must be separated from others by a physical distance
         of at least six (6) feet.
      b. Where lines may form at a facility, marking six (6) foot increments at a minimum,
         establishing where individuals should stand to maintain adequate Social
         (Physical) Distancing, whether inside or outside the facility.




                                                                          EXHIBIT "11"- 17
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 15 of 18 Page ID #:736



      c. Providing hand sanitizer, soap and water, or effective disinfectant at or near the
         entrance of the facility and in other appropriate areas for use by the public and
         employees, and in locations where there is high-frequency employee interaction
         with members of the public (e.g., cashiers). Restrooms normally open to the public
         shall remain open to the public.
      d. Posting a sign in a conspicuous place at all public entries that instructs the public
         not to enter if they are experiencing symptoms of respiratory illness, including
         fever or cough, to wear face coverings, and to maintain Social (Physical)
         Distancing from one another.
      e. Providing for the regular disinfection of high-touch surfaces, and disinfection of all
         payment portals, pens, and styluses after each use. All businesses are
         encouraged to also offer touchless payment mechanisms, if feasible.
      f. Providing face coverings to employees and contracted workers whose duties
         require close contact with other employees and/or the public. Those who have
         been instructed by their medical provider that they should not wear a face covering
                                                                     e, to be in compliance
         with State directives, as long as their condition permits it. A drape that is form
         fitting under the chin is preferred. Masks with one-way valves should not be used.
      g. Requiring that members of the public who enter the facility wear a face-covering
         over both the nose and mouth, which reduces                                       -
                                   to workers and others, during their time in the facility.
      h. Adhering to communicable disease control protocols provided by the
         Los Angeles County Department of Public Health, including requirements for
         cleaning and disinfecting the site. See protocols posted at
         www.publichealth.lacounty.gov/media/Coronavirus/

  21. Operators of businesses that are required to cease in-person operations may conduct
      Minimum Basic Operations, which means:
      a. The minimum necessary activities to maintain and protect the value of the
          business's inventory and facilities; ensure security, safety, and sanitation; and
          process payroll and employee benefits;
      b.
           and contractors being able to continue to work remotely from their residences,
           and to ensure that the business can deliver its services remotely.

  ADDITIONAL TERMS

  22. The County shall promptly provide copies of this Order by: (a) posting it on the
                                                            (www.publichealth.lacounty.gov),
      (b) posting it at the Kenneth Hahn Hall of Administration located at 500 West Temple
      Street, Los Angeles, CA 90012, (c) providing it to any member of the public requesting
      a copy, and (d) issuing a press release to publicize the Order throughout the County.
      a. The owner, manager, or operator of any facility that is likely to be impacted by this
         Order is strongly encouraged to post a copy of this Order onsite and to provide a
         copy to any member of the public requesting a copy.


                                                                           EXHIBIT "11"- 18
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 16 of 18 Page ID #:737



        b. Because guidance may change, the owner, manager, or operator of any facility
           that is subject to this Order is ordered to consult the Los Angeles County
                                                     www.publichealth.lacounty.gov) daily to
           identify any modifications to the Order and is required to comply with any updates
           until the Order is terminated.

  23. If any subsection, sentence, clause, phrase, or word of this Order or any application of
      it to any person, structure, gathering, or circumstance is held to be invalid or
      unconstitutional by a decision of a court of competent jurisdiction, then such decision
      will not affect the validity of the remaining portions or applications of this Order.

  24. This Order incorporates by reference, the March 4, 2020 Proclamation of a State of
      Emergency issued by Governor Gavin Newsom and the March 4, 2020 declarations of
      a local and public health emergency issued by the Los Angeles County Board of
      Supervisors and Los Angeles County Health Officer, respectively, and as they may be
      supplemented.

  25. This Order is issued in consideration of the County's current status within the tiered
      reopening approach of California's Blueprint for a Safer Economy issued August 28,
      2020. This Order will be revised in the future as the State Public Health Officer
      progressively designates sectors, businesses, establishments, or activities for
      reopening with required modifications or closure at a pace designed to protect health
      and safety. Should local COVID-19 conditions warrant, the Health Officer may, after
      consultation with the Board of Supervisors, issue orders that are more restrictive than
      the guidance and orders issued by the State Public Health Officer.

  26.                                                                                       -60-20
        and the State Public Health
        may implement or continue more restrictive public health measures in the jurisdiction
        if the local health officer believes conditions in that jurisdiction warrant them. Where a
        conflict exists between this Order and any state public health order related to controlling
        the spread of COVID-19 during this pandemic, the most restrictive provision controls.
        Consistent with California Health and Safety Code section 131080, except where the
        State Health Officer may issue an order expressly directed at this Order or a provision
        of this Order and based upon a finding that a provision of this Order constitutes a
        menace to the public health, any more restrictive measures in this Order may continue
        to apply and control in the County of Los Angeles Public Health Jurisdiction.

  27. Pursuant to Sections 26602 and 41601 of the California Government Code and
      Section 101029 of the California Health and Safety Code, the Health Officer requests
      that the Sheriff and all chiefs of police in all cities located in the Los Angeles County
      Public Health Jurisdiction ensure compliance with and enforcement of this Order. The
      violation of any provision of this Order constitutes an imminent threat and menace to
      public health, constitutes a public nuisance, and is punishable by fine, imprisonment
      or both.




                                                                              EXHIBIT "11"- 19
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 17 of 18 Page ID #:738



  28. This Order shall become effective immediately on September 4, 2020 and will
      continue to be until it is revised, rescinded, superseded, or amended in writing by the
      Health Officer.

  IT IS SO ORDERED:

                                                 9/4/2020

   Muntu Davis, M.D., M.P.H.                     Date
   Health Officer,
   County of Los Angeles




                                                                         EXHIBIT "11"- 20
Case 2:20-cv-02874-AB-SK Document 64-1 Filed 09/18/20 Page 18 of 18 Page ID #:739



                             Appendices At-A-Glance
                             All DPH protocol is available at:
                 http://www.publichealth.lacounty.gov/media/Coronavirus/

  Appendix A: Protocol for Social Distancing [Revised 7/20/2020]
  Appendix B: Protocols for Retail Establishments Opening for In-person Shopping
  [Revised 7/18/2020]
  Appendix C: Reopening Protocol for Warehousing, Manufacturing and
  Logistic Establishments [Revised 7/18/2020]
  Appendix D: Protocols for Office Worksites [Revised 8/7/2020]
  Appendix E: Protocols for Shopping Center Operators [Revised 8/11/2020]
  Appendix F: Protocol for Places of Worship [Revised 7/17/2020]
  Appendix G: Protocol for Vehicle-Based Parades [Revised 5/25/2020]
  Appendix H: Reopening Protocol for Hair Salons and Barbershops [Revised 9/02/2020]
  Appendix I: Protocol for Restaurants [Revised 8/22/2020]
  Appendix J: Reopening Protocol for Music, Film, and Television Production
  [Revised 8/18/2020]
  Appendix K: Reopening Protocol for Day Camps [Dated 8/11/2020]
  Appendix L: Reopening Protocol for Gyms and Fitness Establishments
  [Revised 8/11/2020]
  Appendix M: Reopening Protocol for Museums, Galleries, Zoos, and Aquariums
  [Revised 7/17/2020]
  Appendix N: Protocol for Professional Sports Leagues and Facilities Opening for
  Training Sessions and Spectator-Free Events [Revised 7/17/2020]
  Appendix O: Reopening Protocol for Campgrounds, RV parks and Cabin Rental Units
  [Revised 8/21/2020]
  Appendix P: Reopening Protocol for Hotels, Lodging, and Short-Term Rentals
  [Revised 7/17/2020]
  Appendix Q: [Rescinded 7/1/2020]
  Appendix R: Reopening Protocol for Personal Care Establishments
  [Revised 7/29/2020]
  Appendix S: [Rescinded 6/28/2020]
  Appendix T1: Reopening Protocols for K-12 Schools [Revised 9/04/2020]
  Appendix T2: Protocol for COVID-19 Exposure Management Plan in K-12 Schools
  [Revised 8/23/2020]
  Appendix U: Reopening Protocol for Institutes of Higher Education
  [Revised 8/10/2020]




                                                                      EXHIBIT "11"- 21
